           IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

UNITED STATES OF AMERICA
     Ve                                           1:17中 CR-00313-ELR‐     AJB

 ARK
Ⅳ質        WINDERS,
             Defendant.



                                   ORDER


      This matter is before the Court for consideration of Magistrate Judge Alan    J.


Baverman's Report and Recommendation       ("R&R') [Doc. 73] to deny Defendant's

Motion to Suppress Statements [Doc .37]. In the time period allotted for the parties

to object to the R&R, Defendant, by and through counsel, filed objections [Doc 77].

For the following reasons, the Court ADOPTS the R&R and OVERRULBS

Defendant's obj ections.

I. Standard of Review
       The district court reviewing an R&R "shall make a de novo determination of

those portions   of the report or specified proposed finings or recommendations     to


which objection is made." 28 U.S.C. $ 636(bX1).        If   neither party objects, the

district judge need only review the R&R for clear error and "may accept, reject, or
modi0/,   in whole or in pdfi, the findings or                 recommendations made     by   the

magistrate judge."        Id. A party objecting to an R&R "must specifically identifo
those findings objected        to. Frivolous,   conclusive, or general objections need not be

considered by the district court." United States v. Schultz        , 565 F.3d 1353, 1361 (1 1th

Cir. 2009) (quoting Marsden v. Moore,847 F.2d 1536, 1548 (1lth Cir.                      1988))

(internal quotation marks omitted.).            If   there are no specific objections made to

factual findings made by the magistrate judge, there is no requirement that those

findings be reviewed de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (1 1th Cir.

1993). Absent objection, the district court judge "may accept, reject, or modiff, in

whole or in part, the findings or recommendations made by the magistrate [judge],"

28 U.S.C. $ 636(bX1XC), and may accept the recommendation                   if it is not clearly
erroneous or contrary to the        law. Fed. R. Crim. P. 59. In accordance with 28 U.S.C.

g 636(bXlXC), and Rule 59 of the Federal Rules of Criminal Procedure, the Court

has conducted a de novo review of those poftions of the R&R to which Defendant

objects and has reviewed the remainder of the R&R for plain error. See United

States v. Slay ,   7   14 F .2d 1093, 1095 ( I lth   Cir. 1983).

II. Discussion
       Defendant's objections to the R&R are based on his contentions that: (1) he

was in custody when he made statements; and (2) his statements were not made

voluntarily.
III.   Conclusion

        After conductin g a de novo review of those portions of the R&R to which

Defendant objects and reviewing the remainder of the R&R for plain error, this

Court finds that the Magistrate Judge's factual and legal conclusions are correct.

Accordingly, the Court OVERRULES Defendant's Objections and ADOPTS the

R&R as the Opinion and Order of this Court. The Court DENIES Defendant's

Motion to Suppress Statements [Doc.37].

         Defendant previously was directed     to announce by November 13, 2018,

whether he intends to enter a plea or wishes to proceed to trial in this case'




         SO ORDERED, this    .rda     y of November, 2018.




                                        United States District Judge
                                        Northern District of Georgia
